Case 1:21-cr-00208-APM Document 25 Filed 06/23/21 Page 1of1

Dupée & Monroe’-

Attorneys at Law

A x : OFFICE
JON CHARLES DUPEE, (1939-2001) 211 Main Street, P.O. Box 470 TeeRR PRACE, SUITE 1715
JON C. DUPEE, JR.* Goshen, New York 10924 NEW YORK, NY 10007

JAMES E, MONROE**
WALTER C. MACHNICKI TEL: (845) 294-8900

* ADMITTED TO PRACTICE IN NY, NI & PA FAX: (845) 294-3619
** ADMITTED TO PRACTICE IN NY, NF ae
e-mail: info@dupeemonroelaw.com

June 23, 2021

Hon. Amit P. Mehta

United States District Judge
United States District Court
District of Columbia

333 Constitution Avenue N.W.
Washington, D.C. 20001

RE: USA v. THOMAS WEBSTER
CASE NO. 1:21-cr-208

Dear Judge Mehta:
Our law firm has the privilege of representing the defendant Thomas Webster. Defendant filed his Pre-Trial
Detention Motion on June 17, 2021. After filing defendant’s motion it was brought to your writer’s attention

that some of the exhibits contained references to Mr. Webster’s date of birth and social security number.

Pursuant to Local Rule §5.4(f) defendant is requesting permission to file redacted exhibits excluding this
personal information in substitution for the current exhibits on record.

We also came across one important typographical error in paragraph “7" where we used the word
“substantiated” as opposed to “unsubstantiated”.

We certainly appreciate the Court’s time and consideration.

 

a ~~ ) /
Very truly yours, ,
7 { f
/ nl UN “Cd Pm
JEM/hw JAMES E. MONROE

cc: Email and ECF: hava.Mirell@usdo}.gov
Hava Mirell, Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 4" Street, N.W.
Washington, D.C. 20530

 

www.dupeelaw.com
